DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montarras et al. (EP 3028609) in view of Sarola (8,313,005) or Huss (10,526,117).
Re-claim 1, Montarras et al. disclose, in figs. 1-8, a container 1 for storing, metering and dispensing bulk material, the container comprising: a tank 2 to store the bulk material, the tank comprising a close top end and an opened bottom end, and the tank presenting an essentially cylindrical shape, a dispensing closure 2a to dispense the bulk material from the opened bottom end of the tank, the dispensing closure comprising: an inner rotatable member 3 with at least one aperture 31, the inner rotatable member being rotatable around a longitudinal central axis and the inner rotatable member comprising a central connecting means 5 designed to removably engage with an external rotating shaft 11 extending along the longitudinal central axis, an outer fixed member 4 comprising a central aperture 42 designed for passage of the external rotating shaft and the outer fixed member further comprising at least one outlet aperture 41 therein, wherein the inner rotatable member is configured for being selectively rotatable with respect to the outer fixed member such that at least in one rotational position of the inner member, the at least one aperture of the inner member overlaps with the at least one outlet aperture of the outer fixed member for enabling dispensing of the bulk material from the container.
Montarras et al. lack to disclose the tank comprising at least one longitudinal straight rib projecting inside an internal volume of the tank.
Scarola teaches, in figs. 3, 4, a container having a tank 24comprising at least one longitudinal straight rib 28a, 28b projecting inside the internal volume of the tank.
Huss teaches, in fig. 1, a container having a tank 12 comprising at least one longitudinal straight rib 15 projecting inside the internal volume of the tank.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Scarola or Huss, to modify the invention of Montarras et al. with the tank comprising at least one longitudinal straight rib projecting inside the internal volume of the tank in order to facilitated of gripping or handling of the container.
Re-claim 2, Huss teaches the rib 15 extends from the top end of the tank to the bottom end of the tank.
Re-claim 3, Scarola teaches a transversal section of the rib presents a round outline shape.
Re-claim 4, wherein at least in a lower part of the tank, the transversal section of the tank presents a circular shape with a rib projecting inside the internal section of the circular shape.
Re-claim 6, the tank is capable to be filled with a soluble beverage ingredient such as instant coffee, milk, creamer, chocolate, coffee mixes, fruit powder, soup or instant tea.

Re-claim 7, Montarras et al. further disclose the dispensing closure is removably attached to the opened bottom end of the tank.
Re-claims 8 -10, Montarras et al. further disclose, in figs. 8B, a system for dispensing bulk material, said the system comprising the container according to claim 1, further a receiving area 7 to receive the container in the apparatus, a dispensing area 19 to dispense a dose of bulk material; a rotatable shaft 11 to rotate the inner rotatable member of the container, the end of said the shaft being
designed to cooperate with the central connecting means of the inner rotatable member of the container, and a motor 18 to actuate the rotatable shaft;
wherein the container stores a soluble beverage ingredient, and the apparatus comprises a beverage preparation chamber 16 connected to at least one liquid supply 172, the dispensing area comprising said beverage preparation chamber so that a dose of soluble beverage ingredient is dispensed from the container in the chamber.

Claims 1, 3, 4, 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ulstad et al. (WO 2011/082251) in view of Sarola (8,313,005) or Huss (10,526,117). Ulstad et al. disclose, in figs. 36-41,
Re-claim 1, a container 512 for storing, metering and dispensing bulk material, the container comprising: a tank 522 to store the bulk material, the tank comprising a close top end 424 and an opened bottom end 520, and the tank presenting an essentially cylindrical shape, a dispensing closure 510 to dispense the bulk material from the opened bottom end of the tank, the dispensing closure comprising: an inner rotatable member 516 with at least one aperture 566, the inner rotatable member being rotatable around a longitudinal central axis and the inner rotatable member comprising a central connecting means 566 designed to removably engage with an external rotating shaft 560 extending along the longitudinal central axis, an outer fixed member 636 comprising a central aperture 538 designed for passage of the external rotating shaft and the outer fixed member further comprising at least one outlet aperture 542 therein, wherein the inner rotatable member is configured for being selectively rotatable with respect to the outer fixed member such that at least in one rotational position of the inner member, the at least one
aperture of the inner member overlaps with the at least one outlet aperture of the outer fixed member for enabling dispensing of the bulk material from the container.
Re-claim 6, the tank is capable to be filled with a soluble beverage ingredient such as instant coffee, milk, creamer, chocolate, coffee mixes, fruit powder, soup or instant tea.
Re-claims 12 and 13, wherein an upper central surface of the inner rotatable member presents a shape of a cone 564, the cone rising within the internal volume of the tank and guiding the bulk material to a lateral side edge of the rotatable inner member;
wherein the cone is centered above an upper surface of the at least one aperture of the inner rotatable member.
Ulstad et al. lack to disclose the tank comprising at least one longitudinal straight rib projecting inside an internal volume of the tank.
Scarola teaches, in figs. 3, 4, a container having a tank 24comprising at least one longitudinal straight rib 28a, 28b projecting inside the internal volume of the tank.
Huss teaches, in fig. 1, a container having a tank 12 comprising at least one longitudinal straight rib 15 projecting inside the internal volume of the tank.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Scarola or Huss, to modify the invention of Ulstad et al. with the tank comprising at least one longitudinal straight rib projecting inside the internal volume of the tank in order to facilitated of gripping or handling of the container.
Re-claims 3 and 4, Scarola teaches a transversal section of the at least one longitudinal straight rib present a round outline shape; wherein at least in a lower part of the tank, the-a transversal section of the tank presents a circular shape with the at least one longitudinal straight rib projecting inside an internal section of the circular shape.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Declaration under 37 CFR 1.132 filed 05/31/2022 is insufficient to overcome the rejection of claims 1-4,6-10 and 12-13 based upon  claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montarras et al. (EP 3028609) in view of Sarola (8,313,005) or Huss (10,526,117), and claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montarras et al. (EP 3028609) in view of Sarola (8,313,005) or Huss (10,526,117)  as set forth in the last Office action because it includes statements which amount to an affirmation that the affiant believes and opinions the obviousness rejections are based on a mischaracterization of these references and the pending claims and furthermore are based on hindsight that is not representative of what the skilled artisan would have taken from the references.
  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. 

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, for example,  a skilled person in this art is that there is no reason why the skilled artisan would modify Montarras or Ulstad with Scarola or Huss to include at least one longitudinal straight rib projected inside an internal volume of the tank; there is no reason whatsoever that the skilled artisan would modify the containers of either Montarras or Ulstad, which are specifically designed for machine handling, to include a grip region on a container that is specifically designed for manual handling as allegedly taught by Scarola and Huss because there is no need for gripping or even improving the manual handling of a container that is specifically designed for machine handling;  The references alone or in combination do not provide any reason that the skilled artisan would modify Montarras. or Ulstad with Scarola and/or Huss to include at least one longitudinal straight rib projected inside an internal volume of the tank; a skilled person would not have modified Montarras or Ulstad with Scarola and/or Huss to somehow arrive at the claimed inventions.
it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        July 5, 2022